Citation Nr: 1735845	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-03 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating increase in excess of 30 percent for tinea flava of the posterior neck, shoulders, arms, back and chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, and his son (R.T.)


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by Department of Veterans Affairs (VA) Regional Offices (ROs) in, St. Petersburg, Florida.  VA subsequently transferred to RO in Indianapolis, Indiana.

In April 2016, the Veteran and his son testified before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In July 2016, the Board remanded the Veteran's claim for an increased rating for further development, to include a rescheduled VA examination after a finding of good cause.  The Veteran did not appear for the rescheduled VA examination.  

In August 2011, the RO granted service connection for tinea flava and assigned an initial rating of 30 percent effective June 1973 (original date of claim).  The Veteran filed a substantive appeal in February 2013.  Subsequent to the Boards' July 2016 remand, the AOJ continued to deny the Veteran's claim for increase rating in excess of 30 percent for his service-connected skin disability (January 2017 supplemental statement of the case) and returned this matter to the Board for further consideration.


FINDING OF FACT

The Veteran's eczema dermatitis (tinea flava) does not involve more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  



CONCLUSION OF LAW

The criteria are not met for a rating in excess of 30 percent for eczema dermatitis (tinea flava).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7899 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board with regard to his skin condition.

As will be discussed below, the Veteran has been scheduled for several VA examinations in an effort to address the etiology of his skin condition for which he is seeking a higher rating.  Unfortunately, the Veteran has failed to report to the examinations, and as such, his claims will be rated based on the evidence of record.  38 C.F.R. § 3.655.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In an August 2011 rating decision, the Veteran was granted service connection for eczema dermatitis to include tinea flava of the posterior neck, shoulders, arms, back and chest and assigned a 30 percent rating effective June 1973.  He is seeking a higher rating.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent evaluation is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a 12-month period.  
A 30 percent evaluation is warranted if the skin condition covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  

A 60 percent evaluation is warranted if the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  38 C.F.R. § 4118, Diagnostic Code 7806.

In accordance with the July 2016 BVA remand instructions, the RO attempted to contact the Veteran in July 2016 and December 2016, in order to schedule him for a VA medical examination to determine the severity of his service connected skin disorder.  Unfortunately, the Veteran failed to respond to the requests; therefore, no VA examination was conducted.  

Neither the Veteran nor his representative have presented good cause for his failure to report for VA examination scheduled in July 2016; or requested another examination or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  Moreover, the Veteran stated during his April 2016 Board hearing that he would be able, ready and willing to report to a new scheduled VA examination.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his increased rating claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Thus, evidence expected from this examination, which might have been material to the outcome of the Veteran's claim, could not be considered.  

In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2011.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner reported that the total body area exposed was approximately 5 percent, which included his creases of the elbows, neck, upper back, scalp, groin areas, lower abdomen and feet.  The examiner noted that the Veteran reported that he cannot go out and play sports or wear certain materials or use certain soaps.  In addition, the examiner noted that the Veteran said he cannot find cream or lotion that will work.  The examiner noted that the skin condition did not impact the Veteran's head, face or neck and that he was treated with topical medications for the previous year.  Specifically, antifungal topical cream used for tinea corporis for a constant or near constant duration.

VA treatment records indicate that the Veteran is treated for a skin condition disability.  The treatment records show that he uses topical creams and reveal that the Veteran has been prescribed oral medication with a total duration of six weeks or more, but not constantly or near constant, during any 12-month period.  

During the April 2016 Board hearing, the Veteran testified that he no longer takes oral medication for his skin condition.  In addition, he reported that his skin condition disability had spread from his chest, shoulders and neck to additional parts of his body and increased in severity during the last few years.  The Veteran described severe itching, and burning from his skin condition.  The Veteran is, clearly competent to report symptoms of his skin condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, an examination was scheduled to evaluate the pervasiveness of his skin condition, but he failed to report to the examination.  Without such, the evidence of record simply does not establish any of the criteria for a rating in excess of 30 percent. 

Thus, there is no objective medical evidence that show that the Veteran's service connected skin disorder involves more than 40 percent of his entire body or more than 40 percent of exposed areas affected.

While the record shows that the Veteran used topical corticosteroids, the use of topical corticosteroids is not considered systemic therapy.  In Johnson v. Shulkin, No. 16-2144 (July 14, 2017), the United States Court of Appeals for the Federal Circuit (the Court) found that Diagnostic Code 7806 made it clear that it contemplated two types of therapy, "systemic therapy" and "topical therapy."  The Court found that the Diagnostic Code provided that a veteran who required at least some form of "systemic therapy" received a rating of 10 percent or higher, but one who required "no more than topical therapy" received a rating of 0 percent.  In the Veteran's case, he has been awarded a 30 percent rating based on the percentage of total body area affected by his eczema dermatitis.  The Veteran's claims file does not show he has received constant or near constant "systemic therapy" for his eczema dermatitis during the course of his appeal.  Moreover, the Veteran testified that he does not follow a systemic therapy.

Thus, the record does not establish that the Veteran's eczema dermatitis (tinea flava) involves more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required.  As such, the Veteran is not entitled to a rating in excess of 30 percent.

The Board has considered other Diagnostic Codes for a higher alternative rating.  As the evidence does not show a diagnosis of any other type of skin condition, the Board finds that the other Diagnostic Codes are not warranted.

Extraschedular Considerations

38 C.F.R. § 3.321(b) (1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).







ORDER

A rating in excess of 30 percent for eczema dermatitis to include tinea flava is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


